DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/21 has been entered.

Claim Rejections - 35 USC § 101
Claims 1-9 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
With respect to step 1, Independent claims 1 and 7 recite a server and remote device thus satisfying Step 1 of the Patent Office’s eligibility guidance test. 
With respect to step 2a of the eligibility test and whether the claims are directed to a judicial exception (Prong 1) and whether the judicial exception is integrated into a practical application (Prong 2).  The examiner notes that judicial exception may comprise mental processes, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  It is noted the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea.  In the instant case, under its broadest reasonable interpretation, the claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.
Further, claims can recite a mental process even if they are being claimed as being performed on a computer.  Generically reciting a server and remote device may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

More directly the claims merely encompass internet communication by a remote device which is not limited and thus includes any and all means of displaying and with respect to claim 7 merely providing an image to the internet as opposed to mentally maintaining a memory.
It is further noted the claims are open to prior to cooking or during cooking and thus the server and remote device are used in their conventional way of gathering data and comparing, i.e. determining which can be performed mentally, such as monitoring temperature over a period a time and identifying a desired temperature or as taught by the prior art Germouni (20080274240) “the comparison performed by subtracting the desired temperature from the measured temperature to determine if the process is performing at the desired temperature” which is a step not outside that of a mental process which a person of ordinary skill in the art could perform using a thermometer and clock per the January 2019 PEG and October 2019 Update.  More specifically with respect to claim 7, merely providing an image to the internet as opposed to mentally maintaining a memory.
The claims merely encompass the abstract ideas of comparing new and stored information and to identify options and/or using categories to organize, store and display information such as is known with paper cook books and numerical times and temperature observation, evaluation, judgment and opinion.  The claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping since the claim limitation can be performed in the mind. The data gathering steps are insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application since mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to perform an abstract idea
Specifically with respect to claim 7, the claims cover performance of the limitation in the mind but for the recitation of generic computer components, i.e. “submitting product data to a server” comprising an image or video thus it is still in the mental processes grouping since the claim limitation can be performed in the mind absent the “remote device”
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See 
In addition with respect to step 2A, the examiner notes that in addition to mental processes capable of being performed in the human mind, the judicial exception further may comprise mathematical concepts, relationships, formulas, equations and calculations.  Applicants claims recite modifying the selected cooking instruction based on an undefined variable.  However imposes no limits on a specific parameter, the claims require mere data gathering steps to identify a variable and do not add any meaningful limits.  As such, Applicant’s claims further fail the eligibility test of step 2A, prong 1.
With regard to Prong Two, the Guidance states that a judicial exception in conjunction with a particular machine that is integral to the claim provides reasonable integration into a practical application. However, if an element does not more than link a judicial exception to a particular field of use, then the judicial exception may not be integrated into a practical application. As explained below, the Examiner finds that Applicant’s recitation of “a method for acquiring information” fails to provide sufficient specificity to be integrated into a practical application, thereby failing the eligibility test of Step 2A, Prong Two.
Turning to Step 2B, the Examiner evaluates whether the claim provides an inventive concept. While the application of a judicial exception by or with a particular machine is an important clue in determining claim eligibility, it is not a transformative test. See MPEP 2106.05(b). In Parker v. Flook, the Supreme Court held that “a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.” Parker v. Flook, 427 U.S. 584, 595, n18 (1978).  The MPEP sets forth some relevant factors in determining whether a machine-implemented method satisfies subject matter eligibility: the particularity of the machine, whether the machine implements the steps of the method, and whether the involvement of the machine is extra-solution activity or a field of use. See MPEP 2106.05(b). 

[00031] The type of cooking method being used can be baking, grilling, smoking,
steaming or other similar cooking methods. The items being cooked may be foods such
as cakes, lasagna, chicken, seafood, meats, vegetables, and any other foods. Other
non-food items may be cooked such as clay, plastic (e.g. shrink plastic), crayons, other
arts and craft materials, and the like. 
Leading one to determine that Applicant’s recitation of a “remote device” is insufficient to provide particularity to the claimed machine.
While use of a machine to accomplish a claimed method may provide an inventive concept, Applicant’s claims are silent to any machine and is merely a machine on which the method operates. As indicated above, Applicant’s Specification discloses that the method is implemented by a server and remote device however the claims are silent to any food perfecting, i.e. cooking or actually use of the obtained information that directs the operation of the appliance.  Being silent to such, where different appliances perform vastly different operations with different methods and outcomes. Application of the same “subsequently transmitting the modified selected cooking instruction to the requesting remote device” shows that the remote device is merely a machine on which the control method operates, failing to provide significantly more than an abstract idea.
The additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself since the claims are mere post‐solution activity that could be attached to almost any “recipe”, food or non-food by merely following a recipe and determining personal preference. By failing to explain how the process variable is selected, integrate into any specified cooking process or appliance, or specify a cooking of a food, the claim fails to improve the recited technological field. The steps do not add any meaningful limits on use of the method for acquiring data, either manual or automated.  Taken alone or as an ordered combination, these additional elements do not amount to a claim as a whole that is significantly more than the exception. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp. vs. CLS).
Claims drawn to judicial exceptions are not made patent eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192, n14 (1981). Applicant’s recitation of a patent ineligible abstract idea is an 
Following the Revised Patent Subject Matter Eligibility Guidance from the Office, Applicant’s invention is unpatentable under § 101.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schedeler et al. (20060260601).
Schedeler teaches a method for acquiring cooking information (par. 0044) comprising: receiving, at a server (par. 0039 ref. 502), a request for instructions pertaining to cooking an item (par. 0039), the request including at least one criteria, the request being from a remote device via at least one network (par. 0039);
identifying at least one adaptable cooking instruction based on the at least one criteria, the at least one adaptable cooking instruction includes at least a first recipe description and at least one first image (par. 0040); 
forming a response to the request, the response including at least the first recipe description and the at least one first image associated with the at least one cooking instruction (par. 0039; server serves up web pages requested by user);
transmitting the response to the requesting remote device (par. 0039 ref. 510);
receiving a selection of one of the at least one adaptable cooking instruction (par. 0041);
determining if a modification request is received, the modification request including at least one variable to modify the first recipe description (par. 0041);

subsequently transmitting the modified selected cooking instruction to the requesting remote device (par. 0039 ref. 510).
Wherein the adaptable cooking instruction is capable of automatically adapting to environmental conditions (par. 0067), user preferences (par. 0051, 0059 desired specification), or alternative materials (par. 0051; food types).
The adaptable cooking instruction is associated with at least one dynamic adjustment rule (par. 0042 inputs, factors and preferences specified).
Further comprising receiving a submission of variant cooking information (par. 0068 favorite), obtained via modifying the selected cooking instruction based on the at least one variable (par. 0059, 0067), from the remote device upon completion of cooking the item (par. 0039 store, par. 0106 favorite) and storing the variant cooking information in a social server (par. 0039; social server relative any standard database).
Wherein receiving a submission of a variant cooking information further comprises receiving a request to transmit the variant cooking information to a social server (par. 0106 favorite).
Wherein the identifying of the at least one adaptable cooking instruction includes at least a plurality adaptable cooking instruction that are selected from a larger group of adaptable cooking instruction based at least in part on ratings (par. 0106 favorite, 0059 food gradation), of the selected adaptable cooking instruction selected from larger group of adaptable cooking instruction (par. 0059) and geographical location of the remote device (par. 0067).


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huntley (20130171304).
Huntley teaches a method for acquiring cooking information (par. 0031) comprising: receiving, at a server (par. 0047 social media, central database), a request for instructions pertaining to cooking an item (par. 0047 request menu suggestion), the request including at least one criteria (par. 0047), the request being from a remote device via at least one network (0030);

forming a response to the request (par. 0031), the response including at least the first recipe description and the at least one first image associated with the at least one cooking instruction (par. 0031, 0034);
transmitting the response to the requesting remote device (par. 0047);
receiving a selection of one of the at least one adaptable cooking instruction (par. 0031, 0047);
determining if a modification request is received, the modification request including at least one variable to modify the first recipe description (par. 0031, 0047);
modifying the selected cooking instruction based on the at least one variable (par. 0031, 0042, 0047, 0050) and 
subsequently transmitting the modified selected cooking instruction to the requesting remote device (par. 0031, 0047, 0048).
Wherein the adaptable cooking instruction is capable of automatically adapting to environmental conditions (par. 0043 aroma), user preferences (par. 0031, 0047; par. 0042; 8” pan vs 6”), or alternative materials (par. 0042; 8” pan vs 6”).
The adaptable cooking instruction is associated with at least one dynamic adjustment rule (par. 0042 adjustment of heat specific to size).
Further comprising receiving a submission of variant cooking information (par. 0048; images), obtained via modifying the selected cooking instruction based on the at least one variable (par. 0047 user specific choose), from the remote device upon completion of cooking the item (par. 0048 upload) and storing the variant cooking information in a social server (par. 0048).
Wherein receiving a submission of a variant cooking information further comprises receiving a request to transmit the variant cooking information to a social server (par. 0048).
Huntley teaches with respect to claim 7, a method for managing cooking information (par. 0031) comprising,
 receiving, by a remote device (par. 0030), at least one cooking instruction (par. 0031);

displaying a sequence of user tasks associated with the at least one cooking instruction and each of the at least one recipe description, the sequence of user tasks resulting in an item to be cooked (par. 0032);
receiving an indication that cooking of the item to be cooked is initiated (par. 0031; activation, user selection);
monitoring the item being cooked in accordance with at least one predefined monitor point or condition (par. 0041, 0046, 0048; during or final); and
submitting product data to a server (par. 0048), the product data including at least one image or video acquired during the monitoring of the item being cooked (par. 0048).
The monitoring the item being cooked in accordance with the at least one predefined monitor point or condition further comprises an alert to be transmitted when certain conditions are met (par. 0054; condition met specific to incorrect).
Wherein the monitoring the item being cooked in accordance with the at least one predefined monitor point or condition further comprises capturing at least one image or video of the item being cooked (par. 0048; live or recorded; final).


Response to Arguments
With respect to applicant’s arguments of the 101 rejection, it is noted the 101 rejection has been updated to further provide evidence of mental steps, and more specifically though applicant urges additional elements, the claimed additional elements do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
Applicant’s arguments with respect to the prior art, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schedeler et al. and Huntley.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792